 Case: 3:20-cv-00056-TMR-MRM Doc #: 8 Filed: 05/12/20 Page: 1 of 1 PAGEID #: 85




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

KIEL T. GREENLEE,

                       Petitioner,                :   Case No. 3:20-cv-056

       - vs -                                         District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

JUDGE ROBERT W. RETTICH, III.

                                                  :
                       Respondent.


                               NOTICE TO PETITIONER


       On the filing of the Petition for Writ of Habeas Corpus, the Court ordered Respondent to

file the state court record and an answer not later than May 12, 2020 (ECF No. 5). Respondent

has now done so (State Court Record, ECF No. 6; Return of Writ, ECF No. No. 7). In the same

Order, the Court provided that Petitioner’s reply to the return would be do no later than twenty-

one days after the return was filed. Id. at PageID 51. Because the return was served by mail,

Petitioner is entitled to an extra three days to file the reply, which is now due on June 2, 2020.

       The Court notes that Respondent sent the Return to the Montgomery County Jail which is

the only address Petitioner has given the Court. Litigants are responsible for keeping the Court

informed of a current address and are not entitled to additional time to comply with courts orders

and rules when delay is occasioned by any failure in this regard.

May 12, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge


                                                  1
